 

 

 

 

Case 2:15-Cr-OO707-SRB Document 536 Filed 03/11/19 P lof 16 .
d.___l=r`t.E¢:) ___Looeeo

,._._RECEIVED __coPY

UNITED STAIES DISTRICT COURT
DISTRICT 0F ARIZONA MAR 1 1 2019

UNITED STATES OF AMERICA, GLERKU D!S'TR|GT COUF\T

D\STR|GT f szONA
Plaintiff-Respondent, BY-_---~ DEPuTY

v. CR2:15-00707-PHX-SRB

ABDUL MALIK ABDUL KAREEM,

Defendant-Movant.

 

To the Clerk of the Court:

Enclosed is a copy of a letter to my former attorney, Daniel Drake. l
have following my motion to dismiss counsel; officially asked him and Daniel
Maynard to cease and desist all litigations on my behalf. l hereby petition
the court to assign me a new representation and to halt.all proceedings, until
such time as my new legal team to go over all the case files, meet with me, and

decide how to proceed.

Respectfully Submitted,

A/M,M,L/{&MW 5/3'/,;10/€

Abdhl Maiik Abdul Kareem
44126-408

FCI Florence

PO Box 6000

Florence, CO 81226

 

;§Ils_l;%cic;i\r\imm zs_r_\'_o_r .'N morse row mo v’i):w"
-, -. .».N.‘)/<';-f< won Rm"'~' " ' ` "J
.. , ….N.I'U’."` "
AND ls annum 10 lawrencqu m THr-.“::\ou{r{:'/`( fmb

I:EFER:;NCE »LE[_:LMS "p ___w

(M%NWEHHWM

Case 2:15-Cr-OO707-SRB Document 536 Filed 03/11/19 Page 2 of 16

Daniel Drake,

l have read your response to my motion to dismiss counsel and it saddens
me as well. l wish for one; you would have defended me previous to this point
vigorously as you are now attempting to convince me to allow you to remain on
this case. l don't know, if you are oblivious to the facts of what has transpired
since you became my attorney or, if you have been a representative for the
government to keep me incarcerated. Even at this juncture you, instead of
finding a way to capitalize off mistakes made by both the court and Daniel
Maynard in my original trial, you defend the position gained by the prosecution
through those mistakes. Jackson v. Virginia, 443 US 307, 318-319 (1979).

You wrote me on 12/13/2018 concerning the redacted documents. l received
you letter on 12/17/2018, you make no mention at all of "the courts desire to
see parties working out discovery issues themselves." Much less "trying to seek
the courts intervention to force one side to take a particular action are not
looked upon favorably by judges." what you said on 12/13/2018 was that AUSA
Koehler was waiting on direction from Washinton. l find it extremely ironic now
that you have read my motion to dismiss counsel; "It has aged enough now to move
forward." What has changed in the past 7 weeks since when we spoke shortly before
christmas that didn't change in the 4 months prior to that conversation. Now
magically as of 01/24/2019 you have filed the motion to compel that; I've been
asking you to file since September. The irony doesn't end there though. You
sent me “Rules of Professional Conduct and referred me to the Allocation
of Athority between the client and the lawyer.' Are you familiar with these rules
at all, sir? They start with these exact words verbatim... "(a) Subject to
paragraphs (c) and (d), a lawyer shall abide by clients decisions concerning
the objections of representation and, as required ER 1.4 shall consult with
clients as to the means by which they are to be pursued."

ls this what you perceive to have been going on between you and I, sir?

l would strongly contend THAT IT IS NGT IN ANY WAY FORM OR FASHION!!! Futhermore,

 

one must simply throughly look at my indictments; first the original "Document
1" filed 06/10/2015, then the first superceding indictment "Document 57"
filed 09/01/2015, and then second superceding indictment "Document 158" filed
12/22/2015, to clearly grasp that both you and Mr. Maynard have been either
giving half~heart effort to my defense this entire time or aren't trying at
all to vindicate me.

To start with: the firearms l allegedly "on dates between January 7, 2015
and May 3, 2015, provided to Simpson and Soofi", in count one, or "knowingly

Page 1 of 4

 

Case 2:15-Cr-OO707-SRB Document 536 Filed 03/11/19 Page 3 of 16

and intentionally transported in interstate commerce with the intent to commit
craimes" in count two, and "15. on dates between May 2014 and May 3, 2015
provided firearms to Simpson and Soofi" in count five; are never
named much less the serial numbers provided for. To say nothing of the fact that
in count 2 1 allegedly transport these unnamed weapons to TeXas without leaving
the state of Arizona.

However, the legal discrepancies of my indictments only start with these
unnamed and unnumbered firearms. Hy case has been tainted since 09/01/2015,
when the first superceding indictment was filed!!! The charge of 18 U.S.C.
§922(g) should have never been a part of the indictment with my other charges.
This was a totally separate case (for which 1 wanted to plead guilty to
nonetheless) that 1 should have been separatelycchargdd,1indicned,zandxsennenced
for. Unlike the other charges which were all related and which 1 was
subsequently wrongfully convicted of. 1n part because the "Poison Pill" of a
completely unrelated charge (which 1 was trying to plead guilty to but was
prevented from doing so by Mr. Maynard) strongly influenced the jury in my
trial.

Thisswas:blatantf"smokesanddmirrors" by the government allowed by my trial
attorney Mr. Maynard. The end results was me being convicted with only heresay
evidence at best, of 4 other counts of which 1 am not guily. 1n addition to
this 1 was also as a result of this malpractice by the government, allowed
without protest by Mr. Maynard and up to this point uncontested by Mr. Drake;

1 was enhanced to 18 U.S;C. §92;(a) along with 18 U.S.C. §922(g) resulting in
a 120 months sentence in count 4, which was much higher than 1 would have
been sentenced to had 1 been allowed by Mr. Maynard to plead guilty to 18
U.S.C. §922(g) standing along which was my intent.

1t would be one thing if these were the only issues with my appeal. Againt
it saddens me to say it is not. 1 have asked you to file for an appeal bond. You
have not. 1 have asked you to file for a motion to compel to force the government
to produce all the evidence. you did not until 1 filed a motion to dismiss
counsel. You told me shortly after thanksgiving that 1 would be receiving
a brief shortly. 1 have not. This is just a short list of our issues. Not
only have you not been trustworthy throughout the time you have been my attorney,
even now you are continuing to ignore what 1 send you and be misleading with
your responses. In my motion which you contend to have read in attachment 5
which you circle on the copy and you sent back to me are some copies of emails
1 sent you, These emails went without response. 1n these emails 1 complained

Page 2 of 4

 

Case 2:15-Cr-OO707-SRB Document 536 Filed 03/11/19 Page 4 of 16

about Mr. Maynard's involvement, in the appeal and ask you why you feel it is
necessary. You never responded. However, you contend on page 2 of your letter
that you don't understand my comment "against my specific wishes."

There is also a copy of an email which 1 ask you to bring me information
when you come see. 1 also included a request that the gun registrations and
that the multiple statements of Ali Soofi be included in a supplemental brief.

1 did not receive the information and none of the multiple times 1 asked
about the gun registrations seems to matter at all. Both these and multiple
other request for information went without response. Yet you maintain on page
3 "1 do not and have not"... ignored my request for information. For the record
sire since you and Mr. Maynard are or were previously 1 should say 'working w
together' on my appeal; 1f 1 ask you for information from the case regardless;
if the case files are in your office or his, it would still fall on you to ensure
that 1 am provided this information and definitely to respond as well.

1 have enclosed the emails again, in case you wish to read them this
time.

Another example of you being misleading would be your response on page
3 of you letter "5. 1 allowed the government to give readacted discovery."

This is not correct. Touche sir it is not. Point 5 of my motion says specifically
"1ndividually Mr. Drake has also allowed the government to give us 32 pages

of redacted disclosure documents without filing a motion to compel some 5 months
now. See Attachment 3."

Finally, the exact administrative remedy compliants you inquired about
were included in my motion which again you contend to have read. Maybe you
really didn't read the motion, or maybe you had a problem with BOP staff
admitting to me AUSA Koehler called and asked them to take my paperwork.

1 could continue but 1 must begin to spend my time and resources
looking for new, competent, and honest representation; with the primary`
interest of defending me and not the actions of my ineffective trial counsel
or the interest of the prosecution.

1 refer you to the Rules of Professional Conduct, Allocation of Authority
between client and lawyer section 2 which you sent me. "Conversely, the client
may resolve the disagreement by discharging the lawyer. See ER 1.16(a)(3).

1 hereby request that you and Daniel Maynard cease and desist any and
all ligitations on my behalf effective immediately. 1 am also requesting
a copy of your billing receipts to the governemnt for my case. 1 will be
petitioning both courts making them aware that following my motion; 1 have

Page 3 of 4

 

 

Case 2:15-Cr-OO707-SRB Document 536 Filed 03/11/19 Page 5 of 16

asked you to cease and desist any and all litigations and to stay all proceedings
while 1 am assigned new representation and my new legal team has the files

and time to thoroughly digest them before we proceed.

Respectfully submitted,

IMM/¢ M/a»w/ B/Y/aolfz

Abdul Malik Abdul Kareem
#44126-408

FCI Florence

PO Box 6000

Florence, CO 81226

P.S. - Enclosed is a motion you filed to have documents sealed in the case. This
is despite your claims that you have not sealed documents in this case without
my request. This is just one example of you being dishonest and misleading.
However, you expect me to allow you to remain on my case with my life in your
hands. n

Also enclosed is a copy of signed handwritten note from fan A&an¢h written in
front of me and given to me during our meeting on 02/14/19. Of course Dan Maynard
and (this time by association) Daniel Drake continued their practice of being
misleding and failed to send the follow up letter as he said he would during

the meeting and in this handwritten note. This is supposed to be a direct
reference to him stopping me from pleading guilty to the charge of 922(g)
standing done among many other things unspecified.

Page 4 of 4

 

 

Case 2:15-cr-OO707-SRB Document 536 Filed 03/11/19 Page 6 of 16
4340 E. lndian School Rd., Ste. 21~113
Drake LaW’ PLC Phoenix,AZ 85018 daniel.drake@azbar.org

January 12, 2018

Ad]oul Maljk Abdul Kareem #44126'408
FCI Florence

Federal Correctional lnstitution

PO Box 6000

Florence, CO 81226

  
 
 
 
 
  
 
    
    
   
  

Mr. Kareem

REZ 9th Cir. #1'7'1006'7, Kareem’s appeal
9th er. #17~10118, US Appeal

Enclosed are your copies of

The addendum to he b`ri"`
ER Vol 1
ER Vol 2
ER Vol 3 5

Wait the prosecutions brief, called the second brief on cross-
Respect ,

Daniel R Drake, Esq.
D R.A K E LAW, PLC

Encls.

 

Case 2:15-cr-OO707-SRB Document 536 Filed 03/11/19 Page 7 of 16
Case: 17-10067, 01/11/2018, |D: 10721258, DktEntry: 31, Page 1 of 3

UNITED STATES COURT OF APPEALS

FoR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,
C.A. No. 17-10067
Plaintiff-Appellee,
D.Ct. No. 2:15-cr~00707-SRB-1
v.

ABDUL MALIK ABDUL KAREEM,

Defendant-Appellant.

 

UNITED STATES OF AMERICA,
C.A. No. 17-10118
Plaintiff-Cross-Appellant,

‘ D.Ct. No. 2:15-cr-00707-SRB~1
v.

ABDUL MALIK ABDUL KAREEM, UNGPPOSED M()TI()N T()

SEAL EXHIBITS 2, 3, AND 5 TO
Defendant-Cross-Appellee. CR 432 DEFENDANT,S
SUPPLEMENT TO MCTION
FOR NEW TRlAL

 

 

Abdul Malik Abdul Kareem, defendant-appellant and cross-appellee,
moves this Court pursuant to Rule 27, Fed. R App. P., and Interim 9th Cir. R. 27-
13(e), to seal Exhibits 2, 3, and 5 to Defendant’s Supplement to Motion for NeW
Trial, filed in the district court as Dkt. No. 431, and With this Couit in Volume 7 of

the Excerpts of Record.

 

Case 2:15-cr-OO707-SRB Document 536 Filed 03/11/19 Page'S of 16
Case: 17-10067, 01/11/2018, |D: 10721258, Dl<tEntry: 31, Page 2 of 3

These exhibits contain electronic communications involving or
referencing an undercover FBI agent They are covered by a protective order and
an order of the district court, Dkt. 447, ordering the items sealed.

Counsel has spoken With Assistant U.S. Attorney loseph Koehler
regarding the exhibits and this motion. The Government does not oppose the
sealing of these exhibits, as Were the documents part of the public record,
individuals might access those documents and attempt to do harm to the
undercover FBI agent or others.

Mr. Abdul Kareem is serving his sentence at FCI Florence in Florence,
Colorado.

No prior requests have been made for this relief

Respectfully submitted this 22nd day of December 2017.

s/Dam'el R. Drake

DANIEL D. MAYNARD DANIEL R. DRAKE

Maynard, Cronin, Erickson, Curran & Drake LaW, PLC

Sparks, PLC 4340 E. lndian School Rd.

Ste. 1800 Ste. 21-113

3200 N. Central Ave Phoenix, AZ 85018

Phoenix, AZ 85012 l`elephone: (602) 881-5341
Telephone 602-279-8500 n

Attorneys for Appellant and Cross- Attorneys for Appellant and Cross-
Appellee Appellee

 

Case 2:15-cr-OO707-SRB Document 536 Filed 03/11/19 Page 9 of 16
Case: 17-10067, 01/11/2018, |D: 10721258, DktEntry: 31, Page 3 of 3

9th Circuit Case Numb`er(s) 17-10067, 17-10118

CERTIFICATE OF SERVICE

l hereby certify that l electronically filed the foregoing With the Clerk of the
Court for the United States Court of Appeals for the Ninth Circuit by using the
appellate Cl\/l/ECF system on December 22, 2017.

l certify that all participants in the case are registered CM/ECF users and
that service Will be accomplished by the appellate CM/ECF system.

Signature s/Daniel R Drake

 

 

 

ease 2:15-cr-00707-SRB Documem 536 filed 03/11/19 Pagelo of 16 _ `

 

 

 

 

é¢{m c/

 
 
 

      

 

 

 

 

CACMM/§ 247 7% … y W__l_ A<%cZ/;;W/
MO@Y \l 626/fw Am z jo ZL healy dd vde“)¢>%
as UpaM / `/%zza nw uawan cfaaz~¢p”

 

 

salazar Mai”r_a”rrm/é/ea aaa aj

 

 

 

§A¢@ ajij 26`6 ¢2, Mléda’ -//CO`LM //)Q.el_;:ZZ:/L

 

 

z/? /<,2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 2:15-cr-OO707-SRB Document 536 Filed 03/11/19 Page 11 of 16
TRUL|NCS 44126408 - ABDUL KAREEM, ABDUL MAL|K - Unit: FLF-M-B

FROl\/l: 44126408

TG: Drake, Daniel

SUBJECT: Appeal issue

DATE: 05/31/2018 05:17:37 Pl\/l

l would like to supplement our brief to include the gun registrations, furthermore, l Would like to raise issues related to the
interview of Ali Hamid Sood ~ "Details of lnterview" (5.4.2015) page 2 of 6, in which Ali Soofi states -- "Simpson purchased his
AK-47 off of Craig‘s list some time in 2014 and Nadir purchased his, also off Craig‘s list, about 2 or 3 months later. The each
paid $700.00 "(Simpson provided Nadir with the $700.00 to purchase Nadir's AK-47)" However, Ali Soofi contradicts himself
on the interview dated (9.25.2015) page 4 of 8, where he states -- "ut_ilizing Craig‘s's list, Abdul l\/lalik purchased lbrahim‘s AK-
47 for him and also purchased Nadir's AK..." This information is relevant in connection with the "letter/car tit|e," left by
Simpson, by which, he states that the aforementioned served as payment/reimbursement for the money given to pay him back
for what was needed. Furthermore, l Would like to address information related to the governments use of the 2012 computer,
by which the prosecution was able to obtain the jihadist propaganda used to convict me. They said they would not use the
computer but did. l\/loreover, Simpson had previously stated that, "he was responsible for the downloads on my computer,
(See Simpson |nterview) -(1.15.2014) page 1 of 2 Doc.#000026. Additionally l would like to know what is your purpose for
using Daniel l\/lannard to assist you on my appeal? Why do you believe that it is helpful or necessary to have him on my case
because l believe he was ineffective in presenting critical issues on my behalf and thus was ineffective | still have not received
the stuff l asked for from him. This is approximately 6 times which l have requested information from him and did not receive it.
P|ease look at the case Scott v. United States. 2018 BL 182917, 11th Cir., XX-XXXXXXX~11950, 5/23/18. Thank you for your

assistance in this matter.

 

 

Case 2:15-cr-OO707-SRB Document 536 Filed 03/11/19 Page 12 of 16

TRULINCS 44126408 - ABDUL KAREEM, ABDUL MALlK - Unit: FLF-M-B

FROM: 44126408

TO: Drake, Daniel

SUBJECT: RE: RE: Hello
DATE: 05/02/2018 06:45:20 Pl\/l

Responding on May 1, 2018 @ 1840 hrs.

l'm responding to the email you sent |'ll see you on may 14~15, 2018. l have asked for all the gun reistrations since September
12 2017. l have no recieved them. Can you send or bring these documents to me.

Also, it has been more than a year that l have asked for all the trial exhibits; copies of all the CDs, hard drives, hard copies,
hearing transcripts and all voice recording statements from the whole trial(that means from February 16, 2017 to l\/larch 17,
2016). Here are the numbers that l want from the exhibit list:

43,44,45,46,
88,89,

90,94,95,96,97,98,99,

100,102,103,

113,116,

138,139,

140,141,142,

153,156,157,

164,

173,174,175,176,177,178,179,
180,187,188,

194,197,198,199,

200,205,206,207,
210,211,212,213,214,

259,

260,264,265,266,267,268,269,
270,271,272,273,274,275,277,278,

281 ,282,

359,

360,361,

374,375,

390,

464,

471,

483,485,

495,

604,605,606,607,608,609,610,

611,612 ~
This should be easier for you to read so you do not get mix up or miss a file. I'll be expecting them.

Ag`ain, l need for you to send or bring these documents and items to me. Which reminds me, l still have no recieved my contact
informations out of my l\/lax West(personal and business) cellphone. So DO NOT forget them when you come.
----- Drake, Daniel on 5/1/2018 6:21 Al\/l Wrote:

>

Got your email and letter dated 4/17.

l\/laynard and l are organizing for a visit. Dates haven't been confirmed, but we are looking at l\/lay 14-15. l'll advise when l
know more. That will provide time to work things into the brief

We can and will discuss things when we get there.

Drake

 

 

Case 2:15-cr-OO707-SRB Document 536 Filed 03/11/19 Page 13 of 16

TRUL|NCS 44126408 - ABDUL KAREEM, ABDUL MALlK - Unit: FLF-M-B

ABDUL MALlK ABDUL KAREEl\/| on 4/21/2018 10:06:17 AM wrote
l just Wanted to say hello, and give an invatation. lnviting you to email.

 

 

Case 2:15-cr-OO707-SRB Document 536 Filed 03/11/19 Page 14 of 16

This is solid evidence of Daniel Drake and Daniel Maynard being intentionally
misleading; Enclosed is an unsigned court order presented to me as if it was
valid. 1 met with both attorneys, 02/19/2019, and both of them spoke on this
order as if it had been granted. Document 525-5 file 01/24/2019.
kHowever this order is not signed and therefore invalid. As a result

the "deadline" passed without disclosure.

 

 

12

Case 2:15-cr-OO707-SRB Document 536 Filed 03/11/19 Page 15 of 16

©OO\]O\Lh-J>L)JNi-\

NNNNN[\)NN[\))-\)-\i-li-¢)-¢)-\)-‘)-\i-\i-l
OO\]O\L/`l~l>£).)l\)l-\O\OOO\)O\UI-ldb$l\)>-*O

Case 2:15-cr-OO707~SRB Document 525-5 Filed 01/24/19 Page 1 of 1

UNITED STATES DISTRICT COURT

DISTRICT OF ARIZONA
United States of America,
2:15-cr-00707-SRB
Plaintiff,
ORDER
v.

Abdul Malil< Abdul Kareem,

Defendant.

 

 

Upon motion of defendant Abdul Malik Abdul Kareem to compel government -
disclosure (Doc. 525) and good cause appearing,

IT IS ORDERED granting the motion,

IT IS FURTHER ORDERED that the government should produce under seal
the information requested by the defense no later than February 24, 2019.

 

 

 

 

Case 2:15-cr-OO707-SRB Document 536 Filed 03/11/19 Page 16 of 16

\OOO\]O\Ui-PUJI\J)-‘

NNNNNNNK\)Ni-\l-¢i-\i-\i-\i-d)-\)-\r-\)-\
OO\lO\Ul-l>~bJNl-\O\OOO\!O\LA-i>~bil\>>-‘O

Case 2:15-cr-00707-SRB Document 522-1 Filed 01/15/19 Page 1 of 1

UNITED STATES DISTRICT COURT

DISTRICT OF ARIZONA
United States of America,
2: 15 -cr-00707~SRB
Plaintiff,
ORDER
v.

Abdul Malil< Abdul Kareem,

Defendant.

 

 

Upon motion of defendant Abdul Malik Abdul Kareem to preclude an ex parte
government submission (Doc. 522) and good cause appearing,

IT IS ORDERED granting the motion

IT IS FURTHER ORDERED that, should the government give notice that it
Wishes to submit material to the Court pursuant to the Classified lnformation Procedures
Act for a determination that it need not be disclosed or may be disclosed in redacted form,
the defense Will be permitted to make an oral, in camera ex parte showing regarding the
relevance and materiality of the information to an effective defense

IT IS FURTHER ORDERED that, should the government not give such a notice,

the motion is denied as moot

 

 

 

